DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to Pre-Grant Publication US 20210055026 for paragraph numbers.
The Office is replacing the August 3, 2022 final office action for this final office action correct the 35 U.S.C. 112 error and that HATOMURA does not calculate optimal DSH using “a compression coefficient, a compressor frequency, and the optimal DSH” from the previous office action.


Response to Amendment
The amendment filed October 3, 2022 has been entered.

Claim Objections
Claims 1 and 12 is/are objected to because of the following informalities:

The amendment to the claims filed on October 3, 2022 does not comply with the requirements of 37 CFR 1.121(c) because the claim 1 limitation “that are represented by an operating condition” was deleted in the May 24, 2022 Claims then reappears in the October 3, 2022 after final amendment claims.

Claim 12 recites “setting the optima DSH as a target DSH” the Office interprets and suggests amending to -- setting the optimal DSH as a target DSH --.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1 recites “a controller configured to, in the injection mode, calculate an optimal discharge superheat (DSH) based on a correlation between a compression coefficient, the compressor frequency measured by the sensor device, and the optimal DSH that are represented by an operating condition,” thus, grammatically there are three claimed variables: (1) compression coefficient; (2) compressor frequency measured by the sensor device; and (3) optimal DSH that are represented by an operating condition. It is also unclear if the optimal DSH that are represented by an operating condition is a previously calculated DSH. However, Instant Specification (¶ 147, equation 2) discloses that only 2 variables: compression coefficient Pr and the compressor frequency f.

Claim(s) 12 recites similar language as claim 1 and is rejected for those reasons.

Claim(s) 3-9, 11, and 14-15 are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a controller configured to, in the injection mode, calculate an optimal discharge superheat (DSH) based on a correlation between a compression coefficient, the compressor frequency measured by the sensor device, and the optimal DSH that are represented by an operating condition,” the phrase “are represented” is ambiguous because it is unclear if the phrase refers to all three terms or is the optimal DSH a plural value or if the limitation is really even present due to the improper amendment. There is also a question as to whether this is an error based on the improper amendment from the May 24, 2022 claims to the October 3, 2022 claims.

Claim 1 recites: “calculate an optimal discharge superheat (DSH) based on a correlation between a compression coefficient, the compressor frequency measured by the sensor device, and the optimal DSH that are represented by an operating condition.” There is insufficient antecedent basis for this “the optimal DSH” limitation in the claim, because an iteration would be -- a previous optimal DSH – or similar.

Claim(s) 12 recites similar language as claim 1 and is rejected for those reasons.

Claims 3-9, 11, and 14-15 are rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATOMURA (US 20210055024, hereinafter HATOMURA) in view of ACHR NEWS (VARIABLE-CAPACITY VARIATION FOR COMPRESSORS, ACHR NEWS, 2006, hereinafter ACHR2006), and GRABON (US 6711911, hereinafter GRABON).
Regarding claim 1, HATOMURA discloses:
An air conditioner (100) comprising:
a compressor (10) configured to compress a refrigerant, the compressor having an injection port (17);
an indoor heat exchanger (26) configured to convert a vapor refrigerant into a liquid refrigerant in a heating mode (FIG. 3) including an injection mode (FIG. 5; ¶ 62, advantages obtained by the injection in the heating operation mode in the air-conditioning apparatus 100 of Embodiment 1 will be described with reference to FIG. 5) and a normal mode (¶ 50, the heating operation mode, in the case where injection is not performed);
an outdoor heat exchanger (12) configured to convert a liquid refrigerant into a vapor refrigerant in a heating mode (FIG. 3; ¶ 46);
a main pipe (4, 5) connecting the indoor heat exchanger to the outdoor heat exchanger;
an injection pipe (41) branching from the main pipe and connecting to the injection port (17) of the compressor;
an injection valve (42) installed on the injection pipe and configured to control a flux of the refrigerant flowing to the injection pipe;
….; and
a controller (60) configured to, in the injection mode, calculate (¶ 58-59) an optimal discharge superheat (DSH) (¶ 58-59, controller 60 calculates and sets valve 42’s opening degree to an optimal DSH based on temperature and pressure measurements from sensors 40, 43, and/or 44; ¶ 34, states “that not only a pressure sensor but a temperature sensor can be used as the pressure detection sensor 44”) based on a correlation between a compression coefficient (determined from at least one of sensors 40, 43, and/or 44; Instant App ¶ 143, discloses that the compression coefficient can be taken from suction and/or discharge refrigerant pressure) … set the optimal DSH as a target DSH (¶ 59-60, the optimal DSH is varied to a target DSH that prevents “the compressor 10 from being damaged) and adjust the injection valve (42) based on the target DSH to control a current DSH (DSH at a discrete time during the DSH varying by controller 60) to reach the target DSH,
wherein the refrigerant flows through the injection pipe (41) in the injection mode (¶ 60, <Heating Operation Mode (Flow During Injection)>) and does not flow through the injection pipe in the normal mode (¶ 45, <Heating Operation Mode (Involving No Injection)>) ….
Hatomura discloses adjusting compressor frequency ([0038], [0118], among others), but is silent concerning a sensor device configured to measure a compressor frequency.
HATOMURA is silent regarding the relationship between compressor frequency and compressor capacity.
Regarding claim 1, ACHR2006 (HOW VARIABLE CAPACITY FUNCTIONS) teaches that motor rotation speed is proportional to line voltage frequency. In order to change compressor motor rotation speed and compressor capacity, it is only necessary to change the line voltage frequency. Thus, increasing the motor rotation speed (compressor frequency) increases the compressor capacity.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HATOMURA with the teachings of ACHR2006 to increase compressor frequency by increasing compressor capacity.
While HATOMURA discloses calculating DSH, HATOMURA lacks calculating the optimal target discharge superheat (DSH) based on a correlation between a compression coefficient, a compressor frequency measured by the sensor device, and the optimal DSH that are represented by an operating condition.
Regarding claim 1, GRABON teaches: a thermal control system having
a sensor device (FIG. 4; 40) configured to measure a compressor capacity;
a controller (32) configured to calculate (FIG. 4) an optimal discharge superheat (DSH) (52) based on a correlation between a compression coefficient (52, suction pressure (SP); Instant App ¶ 143, discloses that the compression coefficient can be taken from suction and/or discharge refrigerant pressure), the compressor capacity (40, Optimal DSH is a function of compressor capacity (col. 5: 37)) measured by the sensor device, and the optimal DSH, set the optimal DSH as a target DSH (60) …to control a current DSH (DSH at a discrete time during the DSH varying by controller 60) to reach the target DSH,
…
the correlation (52) includes the compression coefficient and the compressor frequency as variables, and
the controller obtains the compression coefficient and the compressor capacity of the compressor measured by the sensor device to use as the variables of the correlation,
the controller sets the target DSH at preset time intervals (Col. 6: 8-12, steps 40-60 are iterated depending on the motor and other components to maintain control of the motor expansion valve, and optimal DSH), and controls the current DSH based on the target DSH.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HATOMURA with the teachings of GRABON to employ a controller to calculate an optimal DSH and a target DSH using suction and/or discharge compressor pressure data and the compressor capacity (heating/cooling capacity) necessary to prevent the compressor from being damaged by refrigerant that causes the discharge temperature to be high. Further regarding the relationship between compressor capacity and compressor frequency, while GRABON uses capacity for the control, ACHR2006 teaches that increasing the motor rotation speed (compressor frequency) increases the compressor capacity. Thus, the combination of GARBON and ACHR2006 makes ready that compressor frequency is a known proxy for compressor capacity. It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance HATOMURA with GRABON provides for calculation of optimal DSH based on compressor capacity. ACHR2006 evidences that compressor frequency is a proxy for compressor capacity. Merely applying the frequency of ACHR2006 to the known purpose of capacity proxy is prima facie obvious yielding predictable results.

Regarding claim 3, HATOMURA as modified teaches the limitations of claim 1. HATOMURA as modified additionally teaches:
wherein the sensor device (HATOMURA 40, 43, 44, 46; GRABON 26, 28, 30) is further configured to measure a temperature (HATOMURA 43) of the refrigerant discharged from the compressor, a temperature (HATOMURA 44, ¶ 34, states “that not only a pressure sensor but a temperature sensor can be used as the pressure detection sensor 44,” thus showing that pressure can be used to determine temperature and vice versa. GRABON 30) of the refrigerant sucked into the compressor (HATOMURA 10), and an outdoor temperature (HATOMURA 46).

Regarding claim 4, HATOMURA as modified teaches the limitations of claim 3. HATOMURA additionally teaches:
wherein the sensor device is further configured to measure at least one of a pressure (182) of the refrigerant discharged from the compressor….
GRABON additionally teaches:
wherein the sensor device is further configured to measure at least one of a pressure (26) of the refrigerant discharged from the compressor, … or a pressure (30) of the refrigerant sucked into the compressor.

Regarding claim 8, HATOMURA as modified teaches the limitations of claim 1. HATOMURA additionally teaches:
wherein the controller (60) controls the injection valve (42) to inject a two-phase refrigerant including a vapor (¶ 32, In the outdoor unit 1, one end of the injection pipe 41 is connected to the refrigerant pipe 4, and the other end of the injection pipe 41 is connected to the injection port 17 of the compressor 10. Liquid refrigerant or two-phase gas-liquid refrigerant is made to flow into the compressor suction chamber of the compressor 10. At this time, the liquid refrigerant or the two-phase gas-liquid refrigerant is a high pressure or medium pressure refrigerant.) and a liquid (¶ 32, see previous citation) into the injection port (17) of the compressor (10) in the injection mode.

Regarding claim 9, HATOMURA as modified teaches the limitations of claim 3. HATOMURA additionally teaches:
wherein the controller (60) enters the injection mode by opening the injection valve (42) when the outdoor temperature is less than or equal to a preset reference temperature (¶ 61, when the outside air temperature is low, the discharge temperature of the compressor 10 may become higher than or equal to the discharge temperature threshold. Therefore, it is necessary to perform the injection when the driving frequency is raised to ensure a heating capacity).

Regarding claim 12, HATOMURA discloses:
A method of controlling an air conditioner (100) including a compressor (10) configured to compress a refrigerant, an injection pipe (41) connected to an injection port (17) of the compressor, and an injection valve (42) configured to control a flux of the refrigerant flowing to the injection pipe, the method comprising:
determining (via controller 60) whether to enter an injection mode (FIGS. 2 and 4) based on an outdoor temperature (¶ 61, when the outside air temperature is low, the discharge temperature of the compressor 10 may become higher than or equal to the discharge temperature threshold. Therefore, it is necessary to perform the injection when the driving frequency is raised to ensure a heating capacity) …;
calculating (¶ 58-59), upon entering the injection mode, an optimal discharge superheat (DSH) (¶ 58-59, controller 60 calculates and sets valve 42’s opening degree to an optimal DSH based on temperature and pressure measurements from sensors 40, 43, and/or 44; ¶ 34, states “that not only a pressure sensor but a temperature sensor can be used as the pressure detection sensor 44”) based on a correlation between a compression coefficient (determined from at least one of sensors 40, 43, and/or 44; Instant App ¶ 143, discloses that the compression coefficient can be taken from suction and/or discharge refrigerant pressure), …, and the optimal DSH;
setting the optimal DSH as a target DSH (¶ 59-60, the optimal DSH is varied to a target DSH that prevents “the compressor 10 from being damaged”): and
adjusting the injection valve (42) based on the target DSH to control a current DSH (DSH at a discrete time during the DSH varying by controller 60) to reach the target DSH,
wherein the correlation includes the compression coefficient … as variables, and
the calculating of the optimal DSH comprises obtaining the compression coefficient … to use as the variables of the correlation.
Hatomura discloses adjusting compressor frequency ([0038], [0118], among others), but is silent concerning a sensor device configured to measure a compressor frequency.
HATOMURA is silent regarding the relationship between compressor frequency and compressor capacity.
Regarding claim 1, ACHR2006 (HOW VARIABLE CAPACITY FUNCTIONS) teaches that motor rotation speed is proportional to line voltage frequency. In order to change compressor motor rotation speed and compressor capacity, it is only necessary to change the line voltage frequency. Thus, increasing the motor rotation speed (compressor frequency) increases the compressor capacity.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HATOMURA with the teachings of ACHR2006 to increase compressor frequency by increasing compressor capacity.
While HATOMURA discloses calculating DSH, HATOMURA lacks calculating the target discharge superheat (DSH) based on a correlation between a compression coefficient, a compressor frequency, and a DSH that are represented by an operating condition.
Regarding claim 12, GRABON teaches: a method of controlling a thermal control system comprising:
calculating (FIG. 4), upon entering the injection mode, an optimal discharge superheat (DSH) (52) based on a correlation between a compression coefficient (52, suction pressure (SP); Instant App ¶ 143, discloses that the compression coefficient can be taken from suction and/or discharge refrigerant pressure), the compressor capacity (40, 50; Optimal DSH is a function of compressor capacity (col. 5: 37) which is compressor frequency.) measured by a sensor device (FIG. 4; 40), and the optimal DSH;
setting the optimal DSH as a target DSH (60): and
wherein the correlation (52) includes the compression coefficient and the compressor frequency as variables, and
the calculating of the optimal DSH comprises:
obtaining the compression coefficient and the compressor frequency measured by the sensor device of the compressor to use as the variables of the correlation; and
setting the target DSH at preset time intervals (Col. 6: 8-12, steps 40-60 are iterated depending on the motor and other components to maintain control of the motor expansion valve, and optimal DSH, and controls the current DSH based on the target DSH.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HATOMURA with the teachings of GRABON to employ a controller to iteratively calculate an optimal DSH and a target DSH using suction and/or discharge compressor pressure data and the compressor frequency (heating/cooling capacity) necessary to prevent the compressor from being damaged by refrigerant that causes the discharge temperature to be high. Further regarding the relationship between compressor capacity and compressor frequency, while GRABON uses capacity for the control, ACHR2006 teaches that increasing the motor rotation speed (compressor frequency) increases the compressor capacity. Thus, the combination of GARBON and ACHR2006 makes ready that compressor frequency is a known proxy for compressor capacity. It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance HATOMURA with GRABON provides for calculation of optimal DSH based on compressor capacity. ACHR2006 evidences that compressor frequency is a proxy for compressor capacity. Merely applying the frequency of ACHR2006 to the known purpose of capacity proxy is prima facie obvious yielding predictable results.

Regarding claim 15, HATOMURA discloses the limitations of claim 12. HATOMURA additionally discloses:
measuring the pressure of the refrigerant discharged (at 40) from the compressor (10) and a temperature (at 43) of the refrigerant discharged from the compressor,
wherein the controlling of the current DSH includes controlling (¶ 58-59, controller 60 calculates and sets valve 42’s opening degree to an optimal DSH based on temperature and pressure measurements from sensors 40, 43, and/or 44) the injection valve (42) for the current DSH to reach the target DSH.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATOMURA in view of ACHR2006 and GRABON in further view of HARE (US 5970731, hereinafter HARE).
Regarding claim 5, HATOMURA as modified teaches the limitations of claim 4.
HATOMURA lacks a motor connected to the compressor and a rotation speed sensor configured to measure a rotational speed of the motor, and wherein the controller is further configured to obtain the compressor frequency using the measured rotational speed.
HARE teaches: a refrigeration system having
a motor (Circuit B motor i.e. motor 100) connected to the compressor (101) and a rotation speed sensor (190) configured to measure a rotational speed of the motor, and
wherein a controller (195) is further configured to obtain the compressor frequency (ω1, WIKIPEDIA states that angular frequency "ω" (also referred to by the terms angular speed, radial frequency, circular frequency, orbital frequency, radian frequency, and pulsatance) is a scalar measure of rotation rate) using the measured rotational speed.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HATOMURA with the teachings of HARE to employ a compressor motor speed sensor to provide information to a controller that controls the compressor motor based on the compressor speed to (Col. 4: 45-49) provide variable heat removal capacity, particularly in response to varying thermal demands.

Regarding claim 6, HATOMURA as modified teaches the limitations of claim 5. GRABON additionally teaches: an air conditioner unit
wherein the controller calculates the compression coefficient (”DP” and “SP” discussed at 4:32-47 are pressure values which form a compressor coefficient) based on a relationship between the pressures of the refrigerant discharged from and introduced into the compressor (for the correlation (“DP” and “SP”)).


Regarding claim 7, HATOMURA as modified teaches the limitations of claim 5. HATOMURA additionally teaches:
wherein (¶ 59, the degree of discharge superheat of the compressor 10 is the difference between the discharge temperature of the compressor 10 that is detected by the discharge temperature sensor 43 and a saturated temperature calculated from a discharge pressure detected by the discharge pressure sensor 40.) the controller (60) calculates the current DSH (DSH at a discrete time during the DSH varying by controller 60) based on the pressure (measured at 40) of the refrigerant discharged from the compressor (10) and the temperature (measured at 43) of the refrigerant discharged from the compressor.


Regarding claim 14, HATOMURA discloses the limitations of claim 12. GRABON additionally teaches:
measuring a pressure (at 26) of the refrigerant discharged from the compressor (24), a pressure (at 30) introduced into the compressor, and the compressor capacity (40, 50),
wherein the calculating of the optimal DSH includes calculating the compression coefficient (” DP” and “SP” discussed at 4:32-47 are pressure values which form a compressor coefficient) based on a relationship between the pressures of the refrigerant discharged from the compressor (for the correlation “DP” and “SP” of Grabon). 
Regarding claim 14 and “compressor capacity”, ACHR2006 (HOW VARIABLE CAPACITY FUNCTIONS) teaches that motor rotation speed is proportional to line voltage frequency. In order to change compressor motor rotation speed and compressor capacity, it is only necessary to change the line voltage frequency. Thus, increasing the motor rotation speed (compressor frequency) increases the compressor capacity.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATOMURA, ACHR2006, GRABON, and DEMMA in view of KAZUTAKA KURASHIGE (JP 2006242506A, hereinafter KURASHIGE) in view of
Regarding claim 11, HATOMURA as modified teaches the limitations of claim 1. HATOMURA as modified lacks an auxiliary heater.
KURASHIGE teaches: an air conditioner comprising a compressor configured to compress a refrigerant; an indoor heat exchanger configured to convert a vapor refrigerant into a liquid refrigerant in a heating mode; an outdoor heat exchanger configured to convert a liquid refrigerant into a vapor refrigerant in the heating mode; a main pipe connecting the indoor heat exchanger to the outdoor heat exchanger; an injection pipe branching from the main pipe; an injection valve installed on the injection pipe and configured to control a flux of the refrigerant flowing to the injection pipe; and
an auxiliary heat exchanger (4) installed between the injection valve and the injection port of the compressor, and configured to change a state of the refrigerant passed through the injection valve.
KURASHIGE (page 4, ¶9) employs super cooling heat exchanger 4 to change the state of refrigerant passed through injection valve 5 to provide extra cooling capacity to the refrigerant supplied to compressor 1.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine HATOMURA, GRABON, and DEMMA with the teachings of KURASHIGE to employ a heater to change the state of refrigerant passed through the injection valve to provide extra cooling capacity to the refrigerant supplied to compressor.


Response to Arguments
Applicant’s arguments, filed October 3, 2022, with respect to the rejection(s) of claim(s) 1, 3-9, 11-12, and 14-15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of HATOMURA (US 20210055024) in view of GRABON (US 6711911).

Regarding page 8, ¶ 8, Applicant Argues that Anomura only discloses that the compressor frequency is adjusted to ensure the cooling/heating capacity as described in the description of the cited invention, and that injection is performed when the compressor frequency is high. The difference is that it is not used as a factor for calculating the target discharge superheat. In response, HATOMURA teaches calculating the optimal DSH for injection based on a compression coefficient (¶ 59) and using the compressor frequency (¶ 60) to adjust the compressor’s discharge temperature. GRABON (FIG. 4) teaches reiteratively calculating an optimal discharge superheat based on compression coefficient and measured compressor frequency.

Regarding page 9, ¶ 1, Applicant Argues that Hatomura only utilizes the compressor frequency only as a condition in which injection is performed. Therefore, Hatomura cannot calculate the target discharge superheat in the same way as in the present invention. In response, the claim requires discharge superheat (DSH) in the injection mode, as taught by HATOMURA and HATOMURA calculates discharge superheat to decide how to perform injection. GRABON teaches reiteratively calculating an optimal discharge superheat based on compression coefficient and measured compressor capacity.

Regarding page 9, ¶ 3, Applicant Argues that the present disclosure also has a difference in that the target DSH is calculated by measuring the compressor frequency in real time or periodically. In response, GRABON (FIG. 4) teaches reiteratively calculating an optimal discharge superheat based on compression coefficient and measured compressor  capacity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763